United States Court of Appeals
                     For the First Circuit


No. 10-2513
                         LORRAINE GUAY,

                           Plaintiff,

                           KEVIN GUAY,

                      Plaintiff, Appellant,

                               v.

 THOMAS BURACK, Commissioner of the Department of Environmental
     Services for the State of New Hampshire; CONCORD POLICE
 DEPARTMENT; MICHAEL A. DELANEY, NH Attorney General; SEAN FORD,
        Detective, Concord Police Department; CONCORD, NH,

                     Defendants, Appellees.


                          ERRATA SHEET

     The opinion of this Court issued on April 19, 2012, is
amended as follows:

     On the cover sheet replace "THOMAS BURAK" with "THOMAS
BURACK"